Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed April 25, 2022 in reply to the Non-final Office Action mailed October 27, 2021. Claims 1, 11-15, 17-19, 21, and 27 have been amended; claims 2, 3, 5-8, 23, and 26 have been canceled; and claim 28 has been newly added. Claims 9, 11-15, 17-19, 21, 22, 24, and 25 have been withdrawn. Claims 1, 4, 10, 16, 20, 27, and 28 are under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
Claims 1 and 27 have been satisfactorily amended to remove the limitation “micelle”. Therefore, the 35 USC 112 1st Paragraph rejection presented in the Non-final Office Action mailed October 27, 2021 is hereby withdrawn.
Claim Rejections - 35 USC § 103 (I and II)***
	***The claims have now been amended to reinstate the subject matter previously presented throughout most of the course of prosecution, specifically the term “micelle” has been amended back to “liposphere”, which is the limitation previously presented. Therefore, in view of this amendment, the prior art rejection previously presented to address the claims directed to a composition containing a liposphere has been reinstated as well. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1, 4, 10, 16, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. (U.S. Patent No. 6,019,997), in view of Cummings (SPC ASIA, 2000; 43-46).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal delivery composition comprising a micelle comprising an ethoxylated macadamia nut oil having 16 ethoxylations per molecule; wherein the amount of the ethoxylated oil is 4-6 wt%, and the transdermal delivery composition can further comprise water and acyclovir (i.e. a “delivery agent”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Scholz et al. disclose a transdermal delivery composition comprising a micelle comprising e.g. a mixture of emulsifiers, water, and an antiviral agent such as acyclovir (i.e. “delivered agent”); wherein the mixture of emulsifiers can include polyoxyethylene fatty acid moieties in which the fatty acid has a hydrocarbon chain length of e.g. at least 14 carbon atoms, and is present in the amount preferably of about 0.5-10 wt% (abstract; Col. 1, lines 47-62; Col. 6, lines 20-60; Col. 7, lines 45-61; Col. 17, lines 7-10; Col. 21, lines 1-25). 
Cummings discloses that “PEG-16 Mac” is a mixture of emulsifiers, specifically ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, that facilitate the manufacture of homogeneous dispersions of oily bodies with water; that are stable in the presence of most medicinals; and present in clear gel formulations for skin in the amount of 1-6%.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scholz et al. do not explicitly disclose that the mixture of emulsifiers is ethoxylated macadamia nut oil with 16 ethoxylations per molecule. This deficiency is cured by the teachings of Cummings. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Scholz et al. and Cummings, outlined supra, to devise Applicant's presently claimed transdermal drug delivery composition. 
Scholz et al. disclose a transdermal delivery composition comprising a micelle comprising e.g. a mixture of emulsifiers, water, and an antiviral agent such as acyclovir (i.e. “delivered agent”); wherein the mixture of emulsifiers can include polyoxyethylene fatty acid moieties in which the fatty acid has a hydrocarbon chain length of e.g. at least 14 carbon atoms, and is present in the amount preferably of about 0.5-10 wt%. Since Cummings discloses that “PEG-16 Mac”, i.e. a mixture of emulsifiers comprising ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitates the manufacture of homogeneous dispersions of oily bodies with water; is stable in the presence of most medicinals; and is ideally suited for clear gel formulations; one of ordinary skill in the art would be motivated to employ a mixture of ethoxylated fatty acid moieties, including oleic acid, having about 16 ethoxylations per molecule, as the mixture of emulsifiers in Scholz et al.’s transdermal drug delivery composition, with the reasonable expectation that the resulting composition will successfully form a clear, stable gel, and when topically applied to skin surface will successfully transdermally deliver acyclovir, and impart an emollient effect to pleasantly condition the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 4, 10, 16, 20, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean et al. (U.S. Patent Application Pub. No. 2003/0235610), in view of Cummings (SPC ASIA, 2000; 43-46).
II. Applicant Claims
Applicant’s elected subject matter is directed to a transdermal delivery composition comprising a liposphere comprising an ethoxylated macadamia nut oil having 16 ethoxylations per molecule; wherein the amount of the ethoxylated oil is 4-6 wt%, and the transdermal delivery composition can further comprise water and acyclovir (i.e. a “delivery agent”).
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome (i.e. liposphere), wherein said liposome comprises a lipid bilayer comprising e.g. a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid (e.g. polyoxyethylene oleate, i.e. ethoxylated oleic acid), and acyclovir (i.e. anti-viral agent; delivered agent); wherein the lipid of the lipid bilayer is present in the amount of e.g. about 10 wt% or less, and wherein the transdermal delivery composition further comprises water and can be in the form of a stable gel for topical application (abstract; paragraphs 0004, 0006, 0010, 0014, 0018, 0023, 0033; example 1).
Cummings discloses that “PEG-16 Mac” is a mixture of ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, that functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitate the manufacture of homogeneous dispersions of oily bodies with water; that are stable in the presence of most medicinals; and present in clear gel formulations for skin in the amount of 1-6%.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Mclean et al. do not explicitly disclose that the mixture of ethoxylated oleic acid and other fatty acid moieties is ethoxylated macadamia nut oil with 16 ethoxylations per molecule. This deficiency is cured by the teachings of Cummings. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of McLean et al. and Cummings, outlined supra, to devise Applicant's presently claimed transdermal drug delivery composition. 
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome comprising a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid, and acyclovir (i.e. anti-viral agent; delivered agent), in water; wherein the transdermal delivery composition can be in the form of a stable gel for topical application to skin surface. Since Cummings discloses that “PEG-16 Mac”, i.e. a mixture of ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitates the manufacture of homogeneous dispersions of oily bodies with water; is stable in the presence of most medicinals; and is ideally suited for clear gel formulations; one of ordinary skill in the art would be motivated to employ a mixture of ethoxylated fatty acid moieties, including oleic acid, having about 16 ethoxylations per molecule, in Mclean et al.’s transdermal drug delivery composition, with the reasonable expectation that the resulting composition will successfully form a clear, stable gel, and when topically applied to skin surface will impart an emollient effect to pleasantly condition the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not found persuasive.
i) Applicant contends that “Scholz discloses micelles” whereas claim 1 as now amended “comprises a liposphere”; moreover, “Scholz requires alcohol”, whereas newly added claim 28 “does not contain an alcohol”. 
The Examiner, however, would like to point out the following:
1. A micelle is a liposphere. Indeed, a “liposphere” is a broad term for any spherical lipid particle, and would include e.g. a micelle and e.g. a liposome. 
2. No prior art rejection of claim 28 based on Scholz exists or has ever existed. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617